Title: To Thomas Jefferson from Thomas C. Flournoy, 6 May 1822
From: Flournoy, Thomas C.
To: Jefferson, Thomas


Dear Sir,
Columbus Ohio.
6th May 1822
It is two or three years since I had the pleasure of receiving a letter from you. The mission upon which I now write is somewhat similar to that which produced my first letter. I was then particularly anxious that you should have been a candidate for the Presidency. I believed the publick good required it. You however did not consent, and I supported the man whom you recommended; I did so, with all the ardour of my youth, and of my French-blood.Once again I wish to consult you on the same subject—the approaching election. There are a great many gentlemen spoken of as candidates; Mr Clay, Mr Adams, Mr Clinton, Mr Tompkins, Mr Crawford, Mr Lowndes, Mr Calhoun and perhaps some others. The contest, I presume, will be between Mr Clay and Mr Adams. I should have no hesitation in preferring Mr Clay to any of the gentleman, or to all of them. From a long and intimate acquaintance, I am disposed to think him one of the greatest and best of men. I am indeed exceedingly attached to him. Be so good as to favour me with your opinion on this subject? It will afford me great pleasure to find that we coincide.Mr Clay, I think, will get the support of Kentucky, Tennessee, Indiana, Illinois, Alabama, Mississippi, Louisiana and Missouri: With regard to Ohio he is the darling of the people here. They speak of him as theirs emphatically: they say that now is the time for the Western country to assert its claim; and that if we suffer the present opportunity to pass by, we may not look to the Presidency again, for half a century to come.” As to Virginia, New: York, Pennsylvania and the rest of the states, I have not been able to form an opinion. Accept assurances of my esteem and friendship, and believe me yours sincerely.Thomas C. Flournoy.
   Mr Madison.
